Name: 86/291/EEC: Commission Decision of 2 June 1986 amending Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  environmental policy;  agricultural policy;  agricultural activity
 Date Published: 1986-07-05

 Avis juridique important|31986D029186/291/EEC: Commission Decision of 2 June 1986 amending Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication Official Journal L 182 , 05/07/1986 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 21 P. 0126 Swedish special edition: Chapter 3 Volume 21 P. 0126 *****COMMISSION DECISION of 2 June 1986 amending Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication (86/291/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 3 (2) thereof, Whereas by Decision 81/400/EEC (3), the Commission laid down the status of Member States concerning classical swine fever with a view to its eradication; Whereas the status of Spain and Portugal must also be laid down and in consequence Decision 81/400/EEC must be amended; Whereas Spain and Portugal do not fulfil some or all of the conditions laid down in order to be officially recognized as being free of classical swine fever; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The second paragraph of Article 1 of Decision 81/400/EEC is replaced by the following: 'Belgium, Germany, Greece, Spain, France, Italy, the Netherlands and Portugal shall submit plans for the eradication of classical swine fever in accordance with Article 3 and 4 of the abovementioned Directive.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 152, 11. 6. 1981, p. 37.